Exhibit 10.2

PROVIDENT BANK

2005

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

INTRODUCTION

WHEREAS, Provident Bank (the “Bank”) maintains the Supplemental Executive
Retirement Plan (the “1995 SERP”) for the purpose of providing benefits that
“make up” for benefits that cannot be provided under the Bank’s tax qualified
retirement plans due to the Applicable Limitations (as herein defined) or that
are not provided under such plans due to the deferral of compensation; and

WHEREAS, the Bank desires to split the 1995 SERP into two separate plans—one
named the Provident Bank Amended and Restated 1995 Supplemental Executive
Retirement Plan (the “409A Grandfathered SERP”) and one named the Provident Bank
2005 Supplemental Executive Retirement Plan (the “2005 SERP”)—in connection with
the enactment of section 409A of the Code; and

WHEREAS, the 409A Grandfathered SERP will provide (a) the supplemental
retirement or survivor benefits of specified executives that were “earned and
vested” (within the meaning of section 409A of the Code) under the 1995 SERP on
or prior to December 31, 2004, and (b) the supplemental incentive savings
benefits and supplemental ESOP benefits of all participants and former
participants in the 1995 SERP that were “earned and vested” under the 1995 SERP
on or prior to December 31, 2004; and

WHEREAS, the 2005 SERP (also referred to herein as the “Plan”) will provide
(a) all benefits accrued under the 1995 SERP through the day prior to the
Effective Date (as defined herein), other than those provided under the 409A
Grandfathered SERP, and (b) all benefits accrued on and after the Effective Date
under the terms of the 2005 SERP;

NOW THEREFORE:

The Bank hereby sets forth below the terms of the 2005 SERP, which shall be as
follows effective as of the date last written below (the “Effective Date”):

ARTICLE I

DEFINITIONS

Wherever appropriate to the purposes of the Plan, capitalized terms shall have
the meanings assigned to them under the Retirement Plan, the 401(k) Plan, and
the ESOP; provided, however, that the following special definitions shall apply
for purposes of the Plan, unless a different meaning is clearly indicated by the
context:

Section 1.1 Actuarial Equivalent means a benefit of equivalent value when
computed on the basis of actuarial tables and interest rates adopted under the
provisions of the Retirement Plan for use in making such computations.



--------------------------------------------------------------------------------

Section 1.2 Applicable Limitation means any one of the following: (a) the
maximum limitation on annual benefits payable by a qualified defined benefit
plan under section 415(b) of the Code; (b) the maximum limitations on annual
additions to a qualified defined contribution plan under section 415(c) of the
Code; (c) the maximum limitation on the annual amount of compensation that may
be taken into consideration for contribution and benefit purposes under section
401(a)(17) of the Code; (d) with respect to the 401(k) Plan, the limitations on
salary deferrals and matching contributions under sections 401(k), 401(m) and
402(g) of the Code, and (e) with respect to the ESOP, the limitations under
section 415(c)(6) with respect to allocations to highly compensated employees
that apply in order to avoid taking interest contributions and forfeitures under
the ESOP into consideration in applying the limitations of section 415(c)(1).

Section 1.3 Bank means Provident Bank, and any successor thereto, and any
corporation that is a member of a controlled group of corporations (as defined
in section 414(b) of the Code) that includes Provident Bank or any trade or
business (whether or not incorporated) that is under common control (as defined
in section 414(c) of the Code) with Provident Bank, which, with the prior
approval of the Board, and subject to such conditions as may be imposed by such
Board, shall adopt this Plan.

Section 1.4 Bank Contributions means contributions by the Bank to the 401(k)
Plan.

Section 1.5 Beneficiary means such person(s) as may be designated by a
Participant as the Participant’s Beneficiary in accordance with such rules and
procedures as may be prescribed by the Committee. If no Beneficiary has been
designated, then the Beneficiary shall be the estate of the Participant.

Section 1.6 Benefit means a Supplemental Retirement Benefit, a Supplemental
Incentive Savings Benefit, or a Supplemental ESOP Benefit.

Section 1.7 Board means the Board of Directors of the Bank.

Section 1.8 Code means the Internal Revenue Code of 1986, as amended from time
to time.

Section 1.9 Committee means the Compensation Committee of the Board, or such
other person, committee or other entity as shall be designated by or on behalf
of the Board to perform duties on its behalf under the Plan.

Section 1.10 Common Stock means common stock of Provident New York Bancorp or
any successor in interest.

Section 1.11 Conversion Date means the date specified by the Committee as the
“Conversion Date.”

Section 1.12 Default Rate means the rate earned from time-to-time in a money
market fund as designated from time-to-time by the Committee.

 

2



--------------------------------------------------------------------------------

Section 1.13 Eligible Employee means a person who is employed by the Bank as an
Executive Vice President or in a more senior executive officer position and
designated as eligible to participate in the Plan by the Chief Executive Officer
of the Bank (or the Committee in this case of designation of the Chief Executive
Officer to participate in the Plan).

Section 1.14 ESOP means the Provident Bank Employee Stock Ownership Plan, as
amended from time to time.

Section 1.15 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time (including the corresponding provisions of any
succeeding law).

Section 1.16 401(k) Plan means the Provident Bank 401(k) Plan, as amended from
time to time.

Section 1.17 Participant means each person who is or becomes a Participant in
accordance with Article II hereof.

Section 1.18 Payment Election means an election duly filed by a Participant in
accordance with Section 3.5 that specifies the time and form of payment of a
Participant’s Benefits.

Section 1.19 Plan means this Provident Bank 2005 Supplemental Executive
Retirement Plan, as amended from time to time.

Section 1.20 Retirement Plan means the Provident Bank Defined Benefit Pension
Plan, as amended from time to time.

Section 1.21 Termination of Service means an Employee’s separation from the
service (within the meaning of section 409A of the Code) with respect to the
Bank, whether by resignation, discharge, death, disability, retirement or
otherwise.

Section 1.22 Transition Interest Rate means the higher of (a) the five-year CD
rate and (b) the Federal Funds Target Rate, in each case as published in the
Wall Street Journal on the first publication date of the calendar year.

Section 1.23 Transition Participant means a Participant who is not actively
employed by the Bank on or after the Conversion Date.

Section 1.24 Valuation Date means, unless otherwise determined by the Committee,
the last business day of each calendar month.

ARTICLE II

PARTICIPATION

Section 2.1 Effective Date Participants.

 

3



--------------------------------------------------------------------------------

Each Participant in the 1995 SERP who immediately prior to the Effective Date
had an accrued benefit under the 1995 Plan that was not earned and vested as of
December 31, 2004, shall be a Participant as of the Effective Date.

Section 2.2 New Participants.

On and after the Effective Date, an Eligible Employee shall become a Participant
on the first day (on or after becoming an Eligible Employee) on which either
(a) the Eligible Employee’s salary is paid at an annual rate equal to or in
excess of the annual limitation under section 401(a)(17) of the Code as in
effect from time to time, or (b) the Eligible Employee’s benefit under the
Retirement Plan, 401(k) Plan or ESOP is reduced because of an Applicable
Limitation.

ARTICLE III

BENEFITS TO PARTICIPANTS

Section 3.1 Supplemental Retirement Benefits.

(a) A Participant shall be entitled to a supplemental retirement benefit (the
“Supplemental Retirement Benefit”) under this Plan in an amount equal to the
excess of:

 

  (i) the retirement or survivor benefit to which the Participant would be
entitled under the Retirement Plan assuming that (A) the Applicable Limitations
did not apply, and (B) any compensation or fees deferred by the Participant as
an officer or director of the Bank were counted as compensation under the
Retirement Plan in the year to which the deferred compensation or fees related
(but only to the extent that any such compensation or fees would have
constituted “Compensation” as defined in the Retirement Plan had they not been
deferred); over

 

  (ii) the sum of (A) the actual retirement or survivor benefit to which
Participant is entitled under the Retirement Plan taking into account the
Applicable Limitations and (B) the Participant’s Supplemental Retirement Benefit
under the 409A Grandfathered SERP (determined as an Actuarially Equivalent
Benefit payable in the same form as the benefit described in Section 3.1(a)(i)).

(b) The Supplemental Retirement Benefit provided for in Section 3.1(a) shall be
paid in accordance with Section 3.5 hereto and shall be Actuarially Equivalent
to the amount provided for in Section 3.1(a).

(c) In the event of the death of a Participant before the date that the
Participant has commenced receiving the Participant’s Supplemental Retirement
Benefit, the Participant’s Beneficiary shall be entitled to receive a survivor
benefit (“Survivor Benefit”) hereunder that is Actuarially Equivalent to the
survivor benefit, if any, that would be payable under the Retirement

 

4



--------------------------------------------------------------------------------

Plan assuming that the Participant’s accrued retirement benefit under the
Retirement Plan as of the day prior to the Participant’s death was equal to the
Supplemental Retirement Benefit to which the Participant would have been
entitled hereunder had the Participant’s Termination of Service occurred as of
the day before the Participant’s death. Such Survivor Benefit shall be paid to
the Participant’s Beneficiary at such time and in such form as may be permitted
by the Committee and designated by the Participant in his or her Payment
Election. In the event of the death of a Participant on or after the date that
the Participant has commenced receiving the Participant’s Supplemental
Retirement Benefit, such Supplemental Retirement Benefit, to the extent unpaid,
shall be paid to the Participant’s Beneficiary at such time and in such form as
may be permitted by the Committee and designated by the Participant in his or
her Payment Election.

Section 3.2 Supplemental Incentive Savings Benefit.

(a) A Participant’s “Supplemental Incentive Savings Benefit” shall be an amount
equal to the excess of:

 

  (i) The product of (A) the Participant’s 401(k) Plan Make-Up Benefit, if any,
adjusted for Deemed Earnings in accordance with Section 3.4 hereof, and (B) the
Participant’s vested percentage under the 401(k) Plan, over

 

  (ii) the Participant’s Supplemental Incentive Savings Benefit under the 409A
Grandfathered SERP.

A Participant’s “401(k) Plan Make-Up Benefit” shall be an amount equal to the
amounts of Bank Contributions that could not be credited to the Participant’s
account in the 401(k) Plan as a result of the application of the Applicable
Limitations and computed as if any compensation or fees deferred by the
Participants as an officer or director of the Bank were counted as compensation
under the 401(k) Plan in the year to which the deferred compensation or fees
relate (but only to the extent that any such compensation or fees would have
constituted “Compensation” as defined in the 401(k) Plan had they not been
deferred)]. For purposes of calculating a Participant’s 401(k) Plan Make-Up
Benefit, the Participant shall be deemed to have made the maximum amount of
salary deferrals under the 401(k) Plan without regard to sections 401(k), 401(m)
or 402(g) of the Code.

(b) Supplemental Incentive Savings Benefits provided under Section 3.2(a) shall
be paid in accordance with Section 3.5 hereof.

(c) In the event of the death of a Participant before the date that the
Participant has commenced receiving the Participant’s Supplemental Incentive
Savings Benefit, such Benefit shall be paid to the Participant’s Beneficiary at
such time and in such form as may be permitted by the Committee and designated
by the Participant in his or her Payment Election. In the event of the death of
a Participant after the date that the Participant has commenced receiving the
Participant’s Supplemental Incentive Savings Benefit, such Supplemental
Incentive Savings Benefits, to the extent unpaid, shall be paid to the
Participant’s Beneficiary at such time and in such form as may be permitted by
the Committee and designated by the Participant in his or her Payment Election.

 

5



--------------------------------------------------------------------------------

Section 3.3 Supplemental ESOP Benefits.

(a) A Participant’s “Supplemental ESOP Benefit” shall be an amount equal to the
excess of:

 

  (i) The product of (A) the Participant’s ESOP Make-Up Benefit, if any,
adjusted for Deemed Earnings in accordance with Section 3.4 hereof, and (B) the
Participant’s vested percentage under the ESOP, over

 

  (ii) the Participant’s Supplemental ESOP Benefit under the 409A Grandfathered
SERP.

A Participant’s “ESOP Make-Up Benefit” shall be an amount equal to the product
of (A) the value of the shares of Common Stock that could not be credited to the
Participant’s account under the ESOP as a result of the application of the
Applicable Limitations, and (B) the Participant’s vested percentage under the
ESOP.

(b) The Supplemental ESOP Benefits provided under Section 3.3(a) shall be paid
in accordance with Section 3.5 hereof.

(c) In the event of the death of a Participant before the date that the
Participant has commenced receiving the Participant’s Supplemental ESOP Benefit,
such Benefit shall be paid to the Participant’s Beneficiary at such time and in
such form as may be permitted by the Committee and designated by the Participant
in his or her Payment Election. In the event of the death of a Participant after
the date that the Participant has commenced receiving the Participant’s
Supplemental ESOP Benefit, such Supplemental ESOP Benefit, to the extent unpaid,
shall be paid to the Participant’s Beneficiary at such time and in such form as
may be permitted by the Committee and designated by the Participant in his or
her Payment Election.

Section 3.4 Deemed Earnings.

(a) As of each Valuation Date, each Participant’s Supplemental Retirement
Benefit, Supplemental Incentive Savings Plan Benefit, and Supplemental ESOP
Benefit shall be adjusted to reflect Deemed Earnings in accordance with this
Section 3.4. “Deemed Earnings” shall mean the amount by which the Participant’s
Supplemental Retirement Benefit, 401(k) Plan Make-Up Benefit, and ESOP Make-Up
Benefit, as applicable, would have increased or decreased in value assuming that
the amount of such benefit (as adjusted for Deemed Earnings through the next
preceding Valuation Date) had been invested in the Participant’s applicable
Deemed Investment Portfolio. A Participant’s “Deemed Investment Portfolio” shall
consist of such investments as may be authorized by the Committee from time to
time and designated by the Participant in accordance with such rules and
procedures as may be specified by the Committee from time to time. To the extent
permitted by the Committee, a Participant may have different Deemed Investment
Portfolios for the Participant’s Supplemental Retirement Benefit, Supplemental
Incentive Savings Plan Benefit and Supplemental ESOP Benefit. Benefits shall be
adjusted to reflect Deemed Earnings only to the extent such Benefits remain
unpaid.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions of this Section 3.4:

 

  (i) for periods prior to January 1, 2008, Deemed Earnings with respect to
Supplemental Incentive Savings Benefits and Supplemental ESOP Benefits shall be
determined by reference to the one year Treasury rate for the first auction in
January of each year and calculated in the manner provided for under the 1995
SERP, as in effect from time-to-time prior to the Effective Date;

 

  (ii) Deemed Earnings shall be equal to the Transition Interest Rate (A) during
the period from and including January 1, 2008 through the date immediately prior
to the Conversion Date, and (B) for all periods on and after the Conversion
Date, with respect to each Participant who is a Transition Participant;

 

  (iii) Deemed Earnings shall be equal to the Default Rate during any period on
or after the Conversion Date during which a Participant (other than a Transition
Participant) has not validly designated a Deemed Investment Portfolio; and

 

  (iv) a Participant’s Supplemental Retirement Benefit shall be adjusted to
reflect Deemed Earnings only if the Participant elects to receive payment of
such Benefit in annual installments, and if the Participant elects to receive
payment of such Benefit in installments, the Benefit shall not begin to be
adjusted for Deemed Earnings until the date of payment of the first installment.

Section 3.5 Timing and Form of Benefit Payments; Six-Month Delay for Specified
Employees.

(a) A Participant’s Benefit shall be paid on (or commencing on) the date elected
by the Participant in the Participant’s Payment Election for such Benefit in any
of the following forms of payment: (i) a single lump sum or (ii) annual
installments over a period of five years, ten years or fifteen years, as elected
by the Participant. If a Participant’s Benefit is to be paid in installments,
each installment shall be an amount equal to (x) the total amount of the then
unpaid Benefit as of the applicable installment payment date, divided by (y) the
number of installment payments remaining to be made with respect to such
Benefit.

(b) If a Participant fails to validly designate a payment date, for a Benefit,
payment of the Benefit shall be made or shall commence (as applicable) on the
first business day of the second month following the Participant’s Termination
of Employment. If a Participant fails to validly designate a form of payment for
a Benefit, payment of the Benefit shall be made in ten annual installments
commencing on the date specified in any valid Payment Election or, if none, the
first business day of the second calendar month following the Participant’s
Termination of Service occurs.

(c) Notwithstanding anything to the contrary herein, if a payment under this
Plan is payable to a Participant upon the Participant’s “separation from
service” (within the meaning of

 

7



--------------------------------------------------------------------------------

section 409A of the Code), and the Participant is determined to be a “specified
employee” (as determined under Treasury Regulation section 1.409A-1(i) and
related Bank procedures), such payment shall, to the extent necessary to comply
with the requirements of Code section 409A, be made on the later of the date
provided by the foregoing provisions of this Article III or the date that is six
months after the date of the Participant’s separation from service.

(d) Payment Elections shall be made in such form as may be prescribed by the
Committee from time-to-time. In the case of Eligible Employees who become
Participants in this Plan or the 1995 SERP before January 1, 2009, Payment
Elections must be delivered to the Bank not later than December 31, 2008. In the
case of Eligible Employees who become Participants after December 31, 2008,
Payment Elections must be delivered to the Bank within 30 days after first
becoming a Participant (or as of such later date as may be permitted under
section 409A of the Code). Notwithstanding the foregoing, a Participant may
change his or her Payment Election at any time by filing a new Payment Election,
provided that any such new Payment Election shall only apply with respect to
Benefits accrued on and after January 1 of the calendar year following the date
of the new Payment Election.

ARTICLE IV

ADMINISTRATION

Section 4.1 Duties of the Committee.

The Committee shall have full responsibility for the management, operation, and
administration of the Plan in accordance with its terms, and shall have
authority to interpret the Plan in its discretion and such authority as is
necessary or appropriate in carrying out its responsibilities. Actions taken by
the Committee pursuant to this Section 4.1 shall be conclusive and binding upon
the Bank, Participants, Beneficiaries, and other interested parties.

Section 4.2 Liabilities of Committee.

Neither the Committee nor its individual members shall be deemed to be a
fiduciary with respect to this Plan; nor shall any of the foregoing individuals
or entities be liable to any Participant. Former Participant or Beneficiary in
connection with the management, operation, interpretation or administration of
the Plan, any such liability being solely that of the Bank.

Section 4.3 Expenses.

Any expenses incurred in the management, operation, interpretation or
administration of the Plan shall be paid by the Bank. In no event shall the
benefits otherwise payable under this Plan be reduced to offset the expenses
incurred in managing, operating, interpreting or administering the Plan.

Section 4.4 Unfunded Character of Plan.

The Plan shall be unfunded. Any liability of the Bank to any person with respect
to benefits payable under the Plan shall be based solely upon such contractual
obligations, if any, as shall be

 

8



--------------------------------------------------------------------------------

created by the Plan, and shall give rise only to a claim against the general
assets of the Bank. No such liability shall be deemed to be secured by any
pledge or any other encumbrance on any specific property of the Bank.

Section 4.5 Claims Procedure.

If any claim for benefits under the Plan is denied, in whole or in part, and a
request for review is filed by the Participant or other person within sixty
(60) days after receiving notice of such denial, the Committee shall review such
request within sixty (60) days after receipt. The Committee shall conduct a full
and fair review of the denial of claim for benefits under the Plan. The
Participant or other person shall be notified in writing of the final decision
of such full and fair review by the Committee, including the specific reasons
for the decision and specific reference to the pertinent Plan provisions upon
which the decision is based.

ARTICLE V

AMENDMENT AND TERMINATION

Section 5.1 Amendment and Termination.

Subject to the provisions of Section 5.2, the Board shall have the right to
amend or terminate the Plan, in whole or in part. In the event of termination of
the Plan, accrued Benefits hereunder shall continue to be payable as provided
under Section 3.5 hereof; provided, however, that the time and form of payment
of Benefits accrued hereunder may be accelerated upon a termination and
liquidation of the Plan that satisfies the conditions for acceleration under
Treasury Regulation section 1.409A-3(j)(ix), but only if the distribution of
Benefits accrued hereunder is made in accordance with the applicable provisions
of Treasury Regulation section 1.409A-3(j)(ix).

Section 5.2 Preservation of Benefits on Amendment.

No amendment of this Plan shall reduce the vested and accrued benefits, if any,
of a Participant, except to the extent that such a reduction would be permitted
if such benefits were provided under the Retirement Plan, the 401(k) Plan, and
the ESOP.

ARTICLE VI

TRUST

Section 6.1 Establishment of Trust.

Subject to Sections 4.4 and 7.6, the Bank may establish a trust to which assets
may be transferred by the Bank in order to provide a portion or all of the
benefits otherwise payable by the Bank under the Plan; provided, however, that
the assets of such trust shall be subject to the claims of the creditors of the
Bank in the event that it is determined that the Bank is insolvent or that
grounds exist for the appointment of a conservator or receiver of the Bank. Any
payments made to a Participant or Beneficiary from a trust established under
this Section 6.1 shall offset payments

 

9



--------------------------------------------------------------------------------

which would otherwise be payable by the Bank in the absence of the establishment
of such trust. The Bank may, in its discretion, fund any such trust with respect
to some or all Participants and with respect to some or all of a Participant’s
Benefits.

Section 6.2 Contributions to Trust.

If a trust is established in accordance with Section 6.1, the Bank shall make
contributions to such trust in such amounts and at such times as specified by
the Committee.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1 Governing Law.

Except to the extent preempted by federal law, the Plan shall be construed,
administered, and enforced according to the laws of the State of New York
without regard to conflicts of laws principles.

Section 7.2 No Right to Continued Employment.

Neither the establishment of the Plan nor any provisions of the Plan, nor any
action of the Committee shall be held or construed to confer upon any Employee
any right to a continuation of employment by the Bank. Subject to any employment
contract, the Bank reserves the right to dismiss any Employee or otherwise deal
with any Employee to the same extent as though the Plan had not been adopted.

Section 7.3 Construction of Language.

Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words in the plural may be read in the singular, and words importing the
masculine gender shall include the feminine and the neuter. Any reference to any
Article or Section shall be to an Article or Section of this Plan, unless
otherwise indicated.

Section 7.4 Non-alienation of Benefits.

The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation, or assignment, nor shall such right be liable for
or subject to debts, contracts, liabilities or torts. Should any Participant,
Beneficiary or other person attempt to anticipate, alienate or assign his or her
interest in or right to a benefit, or should any person claiming against him
seek to subject such interest or right to legal or equitable process, all the
interest or right of such Participant, Beneficiary or other person entitled to
benefits under the Plan shall cease, and in that event, such interest or right
shall be held or applied, at the direction of the Committee, for or to the
benefit of such Participant, Beneficiary or other person or his or her spouse,
children or other dependents in such manner and in such proportions as the
Committee may deem proper.

 

10



--------------------------------------------------------------------------------

Section 7.5 Non-duplication of Benefits.

The Committee, in its discretion, may decrease the amount of any benefit payable
hereunder if and to the extent that it determines, in good faith, that a
decrease is necessary in order to avoid a duplication of the benefits intended
to be provided under this Plan and the 409A Grandfathered SERP.

Section 7.6 Operation as Unfunded Plan.

The Plan is intended to be (a) an unfunded, non-qualified excess benefit plan as
contemplated by section 3(36) of ERISA for the purpose of providing benefits in
excess of the limitations imposed by section 415 of the Code and (b) an
unfunded, non-qualified benefit plan for the purpose of providing benefits to a
select group of management or highly compensated individuals, such that the
benefits payable hereunder shall not be taxable to recipients until paid. The
Plan is not intended to comply with the requirements of section 401(a) of the
Code or to be subject to Parts 2, 3 and 4 of the Title I of ERISA. The Plan
shall be administered and construed so as to effectuate these intentions.

IN WITNESS WHEREOF, the Bank has executed this Plan on the date set forth below.

 

     PROVIDENT BANK

August 4, 2008

     By:  

/s/ Daniel G. Rothstein

Date       

 

11